*39Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
La interpretación que una mayoría de este Tribunal anuncia de la Constitución del Estado Libre Asociado de Puerto Rico, restringe los derechos de los ciudadanos al trastocar una de las garantías de su Carta de Derechos. En esta ocasión se reduce el alcance del Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, y los límites al término de detención pre-ventiva allí dispuesto.
El derecho a la libertad individual ha sufrido, de siem-pre, los mayores embates de las actuaciones represivas de los órganos del Estado. Consustancial a la privación de la libertad personal, está la privación del ejercicio pleno de innumerables derechos. Las protecciones jurídicas que am-paran a toda persona sometida a detención por autorida-des del Estado se encuentran íntimamente vinculadas a la protección misma de los derechos humanos y fundamenta-les del individuo. Cualquier limitación impuesta sobre tales protecciones a la libertad individual merece pues un examen riguroso, máxime cuando se trata de una garantía de jerarquía constitucional.
La prisión preventiva priva de la libertad a una persona que según el derecho se presume inocente. Eso lo compren-dieron a cabalidad quienes imaginaron e hicieron realidad nuestra Carta de Derechos, incorporando como una protec-ción para los ciudadanos un límite al término durante el cual el Estado puede privar preventivamente a un indivi-duo de su libertad.
Hoy, lamentablemente, una mayoría del Tribunal fuerza una interpretación restrictiva, pero, más grave aún, con-traria a derecho, del término dispuesto en la Constitución, cuyo efecto real es, a fin de cuentas, una sociedad menos libre.
*40Los derechos son conquistas de libertad. No puedo ava-lar con mi voto su asedio: disiento.